DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110164985 A1 to Brown. 
Regarding claim 1, Brown discloses a device comprising:
a front sail (Fig. 6b: leftmost 12); 
a plurality of sail pairs (middle and rightmost 12) situated behind said front sail; and 
a shaft (20) wherein said front sail and said plurality of sail pairs are connected to said shaft in a stacked sail configuration (stacked one behind the other).
Regarding claim 2, Brown discloses said plurality of sail pairs comprises (i) a first sail pair; (ii) a second sail pair; (iii) a third sail pair; and (iv) a fourth sail pair (Fig. 6b: the middle and rightmost set have 4 sails each, one sail of each set make a pair).
Regarding claim 3, Brown discloses said first sail pair comprises a first sail and a second sail oppositely disposed in a first longitudinal plane (top pair).
Regarding claim 4, Brown discloses said second sail pair comprises a third sail and a fourth sail oppositely disposed in a second longitudinal plane (right pair).
Regarding claim 5, Brown discloses said third sail pair comprises a fifth sail and a sixth sail oppositely disposed in a third longitudinal plane (bottom pair).
Regarding claim 6, Brown discloses said fourth sail pair comprises a seventh sail and an eighth sail oppositely disposed in a fourth longitudinal plane (left pair). 
Regarding claim 8, Brown discloses said linear fluid is a compressible fluid [0006].
Regarding claim 9, Brown discloses said linear fluid is an incompressible fluid [0006].
Regarding claim 10, Brown discloses said front sail and each of said plurality of sail pairs comprises an irregular trapezoid shape with a proximal end and a distal end, wherein said distal end is longer in length than said proximal end (Fig. 6b: trapezoid shape 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110164985 A1 to Brown in view of US 20110309633 A1 to Padlo. 
Regarding claim 7, Brown discloses a device as described above. 
However, it fails to disclose said stacked sail configuration is created by positioning said front sail and said plurality of sail pairs around said shaft in the following order: (i) said front sail; (ii) said first sail pair; (iii) said second sail pair; (iv) said third sail pair; and (v) said fourth sail pair.
Padlo teaches said stacked sail configuration is created by positioning said front sail and said plurality of sail pairs around said shaft in the following order: (i) said front sail (Drawing 6: 3); (ii) said first sail pair (20); (iii) said second sail pair (20); (iv) said third sail pair (20); and (v) said fourth sail pair (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the stacked configuration as disclosed by Padlo to the sails disclosed by Brown.
One would have been motivated to do so to increase wind capture performance. Refer to Padlo, [0048].
Regarding claim 15
However, it fails to disclose a diameter of said rotary device is 38 inches (96.5 cm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of said rotary device be 38 inches (96.5 cm), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to optimize power generation. 
Regarding claim 16, Brown and Padlo discloses at least a portion of said front sail and each of said first sail and said second sail of said first sail pair, said second sail pair, said third sail pair, and said fourth sail pair are configured to overlap (Padlo, [0049]).
Regarding claim 17, Brown and Padlo discloses said distal end of said front sail comprises a leading edge and a trailing edge, wherein said leading edge protrudes to a z-axis of said front sail toward the front of said rotary device and said trailing edge protrudes to said z-axis of said front sail toward the rear of said rotary device (Fig. 6b: direction of airflow).
Regarding claim 18.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110164985 A1 to Brown in view of US 20190202503 A1 to Suk et al. 
Regarding claims 11 and 13, Brown discloses a device as described above. 
However, it fails to disclose the limitations from claims 11 and 13.
Suk et al. teaches:
said front sail further comprises an airfoil (Fig. 6: 500) situated essentially perpendicular to and extending the length of said distal end of said front sail.
each of said sails of said plurality of sail pairs comprises an airfoil (Fig. 6: 500) situated essentially perpendicular to and extending the length of said distal end of said sails.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the airfoil as disclosed by Suk et al. to the front sail and sail pairs disclosed by Brown.
One would have been motivated to do so to improve airflow through the sails. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110164985 A1 to Brown in view of US 20190202503 A1 to Suk et al. as applied to claims 1, 10, 11, and 13 above and further in view of US 20120121416 A1 to Sauer, JR. 
Regarding claims 12 and 14, Brown and Suk et al. discloses a device as described above. 
However, it fails to disclose the limitations from claims 12 and 14.
Sauer, JR. teaches:
said front sail further comprises a tapered flap (Fig. 5: 22) situated essentially perpendicular to and extending a portion of the length of a side of said front sail.
each of said sails of said plurality of sail pairs comprises a tapered flap (Fig. 5: 22) situated essentially perpendicular to and extending a portion of the length of a side of said sails.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the tapered flap as disclosed by Sauer, JR. to the front sail and sail pairs disclosed by Brown.
One would have been motivated to do so to improve airflow through the sails. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832